           Case 2:15-cv-00619-JAD-VCF Document 108 Filed 04/13/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    Henry H. Kim (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3095 (phone)
6    (702) 486-3773 (fax)
     Email: hkim@ag.nv.gov
7
     Attorneys for Defendants
8    Brian Williams, Frank Dreesen,
     Romeo Aranas, and Benedicto Gutierrez
9
10

11

12                               UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   CLARENCE GAMBLE,                                       Case No. 2:15-cv-00619-JAD-VCF
15                      Plaintiff,
16   v.
17   SOUTHERN DESERT CORRECTIONAL                           STIPULATION AND ORDER TO
     CENTER, et al.,                                        EXTEND DISPOSITIVE MOTION
18                                                                  DEADLINE
19                      Defendants.
20

21         The Parties, through their respective attorneys of record, hereby stipulate and
22   request that this Court extend the deadline for the Parties to file dispositive motions in
23   this case by ninety days.
24         Currently deadline for filing dispositive motions is April 15, 2021 (ECF No. 106).
25   After an extension of ninety days, dispositive motions will be due on or before July 14, 2021.
26   The date for filing the Joint Pre-Trial Order will be thirty days after a decision on any
27   dispositive motions or further order of the Court.
28   ///



                                              Page 1 of 2
          Case 2:15-cv-00619-JAD-VCF Document 108 Filed 04/13/21 Page 2 of 2


1          This request does not affect any other discovery deadlines.
2    DATED this 13th day of April, 2021                   DATED this 13th day of April, 2021
3    MESSNER REEVES, LLP                                  AARON D. FORD
                                                          Attorney General
4

5    By: /s/ Lauren D. Calvert, Esq.                      By: /s/ Henry H. Kim
         Lauren Calvert, Esq. (No. 10534)                     Henry H. Kim (No. 14390)
6        Attorney for Plaintiff                               Deputy Attorney General
                                                              Attorneys for Defendant
7                                                             Brian Williams, Frank Dreesen
                                                              Romeo Aranas, and
8                                                             Benedicto Gutierrez
9
10

11

12                                                IT IS SO ORDERED:
13

14                                                UNITED        STATES       MAGISTRATE
15                                                JUDGE
                                                            4-13-2021
16                                                Dated: _____________________________
17

18

19

20

21

22

23

24

25

26

27

28



                                            Page 2 of 2
